DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 8, 13-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 110503654) in view of Zhou (WO 2020183230), and further in view of Liu (CN 110910343).

Regarding claim 1, 13, and 20. WANG teaches an image processing device, comprising: 
a memory storing processor-executable instructions; and a processor arranged to execute the stored processor-executable instructions to perform operations (see page 9, lines 10-15) of:
performing feature extraction on an image to be processed to obtain a feature map of the image to be processed (see page 6, lines 1-5, a feature image containing position information area positioning network using feature extraction to generate images to be level of convolutional layer marked sample of the divided image, and using the global average-pooling layer, the weights (w1, w2, ..., wn) with the characteristic pattern carrying out weighted average to obtain the image of the image to be divided marked region locating feature map of the sample); and 
performing image segmentation on a segmentation target according to the feature map to obtain a target segmentation result (see page 8, lines 8-11, sample generating module, used for according to the reconstruction image and the region locating feature map performs a segmentation prediction samples self-diffusion algorithm, determining the pixel point without a distortion region dividing line, obtain the image of the image to be divided marked samples). 
However, WANG does not expressly teach wherein a target image segmentation model is obtained from an adversarial training with an image encoding model. 
Zhou teaches that the neural network architecture 140 can utilize one or more loss functions 250 to train and optimize the segmentation model 130 and the grading model 140. Any appropriate loss function can be utilized to train and optimize the segmentation model 130 and the grading model 140. The loss function 250 for the grading model 240 can be based on a focal loss that accounts for imbalanced data issues. The loss function 250 for the segmentation model 230 can incorporate a binary cross-entropy loss (e.g., such as LCE discussed below) that is used to minimize distances between the predicted masks generated during the first pre-training step of the training procedure and the ground-truths masks that are included in the annotation information 225 of the first subset of training images 220. The loss function 250 for the segmentation model 230 can further incorporate an adversarial loss (e.g., such as L.sub.Adv discussed below) that is optimized based on the outputs of a generative adversarial network (GAN) architecture (see Fig. 2, paragraph 59). The predicted masks and the pseudo masks 243 are utilized to further train the segmentation model 230 using a semi-supervised training approach. As explained above, the semi-supervised training approach may utilize a GAN to refine the segmentation model. For example, the GAN may receive the predicted masks generated by the segmentation model in a real data branch and may receive the pseudo masks generated by the grading model in a fake data branch. A discriminator associated with the generative adversarial network attempts to distinguish the predicted masks from the pseudo masks (see Fig. 7, paragraph 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang by Zhou for providing supervised training approach may utilize a GAN to refine the segmentation model. For example, the GAN may receive the predicted masks generated by the segmentation model in a real data branch and may receive the pseudo masks generated by the grading model in a fake data branch, as wherein a target image segmentation model is obtained from an adversarial training with an image encoding model. Therefore, combining the elements from prior arts according to known methods and technique, such as training approach may utilize a GAN to refine the segmentation model, would yield predictable results.
However, the combination does not expressly teach that the image encoding model is used for placing a shape constraint on the target segmentation result.
Liu teaches that adopts the deeplab V3 + deep learning semantic segmentation model, the training set or the test sample in the input set to the model by the encoder processing in the model, encoder comprises a deep convolutional neural network (DCCN) and a cavity space pyramid pooling (ASPP), deep convolutional neural network for feature extraction, wherein the mainly comprises the colour, shape, texture feature of the crack, wild ASPP for increasing the feeling of the feature map, sensing the size field is the convolution kernel on the image seen (see Fig. 2, page 11, lines 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Liu for providing the training set or the test sample in the input set to the model by the encoder processing in the model, encoder comprises a deep convolutional neural network (DCCN) and a cavity space pyramid pooling (ASPP), deep convolutional neural network for feature extraction, wherein the mainly comprises the colour, shape, texture feature of the crack, wild ASPP for increasing the feeling of the feature map, as the image encoding model is used for placing a shape constraint on the target segmentation result. Therefore, combining the elements from prior arts according to known methods and technique, providing encoder comprises a deep convolutional neural network (DCCN) and a cavity space pyramid pooling (ASPP), deep convolutional neural network for feature extraction such as color and shape, would yield predictable results.

Regarding claim 2 and 14. The method of claim 1, further comprising: 
before performing the image segmentation on the segmentation target according to the feature map through the target image segmentation model to obtain the target segmentation result, obtaining a training sample image set (see Wang, page 5, lines 13-17, the producer marked samples the pixel level of the other medical image by pixel level feature extraction, segmentation of medical images to be image-level by the pixel-level characteristic unmarked sample for processing, generating the pixel of the medical image to be segmented marked samples, and based on the pixel level segmentation prediction samples marked samples generating the medical image to be divided), 
wherein the training sample image set comprises at least one training sample image corresponding to the segmentation target, and the training sample image has a labeled segmentation target (see Wang, page 5, lines 10-12, image through pixel level of the marked samples and other medical image to be segmented medical image of the labeled sample training generating capsule network-based network, said generating against network comprises generator and checker); 
performing the image segmentation on each training sample image through an initial target image segmentation model to obtain a predicted segmented image (see Wang, page 5, lines 10-12, image through pixel level of the marked samples and other medical image to be segmented medical image of the labeled sample training generating capsule network-based network, said generating against network comprises generator and checker); and
performing the adversarial training of the initial target image segmentation model in combination with an initial image encoding model according to the labeled segmentation target and the predicted segmented image to obtain the target image segmentation model (see Zhou, Fig. 7, paragraph 100, the predicted masks and the pseudo masks 243 are utilized to further train the segmentation model 230 using a semi-supervised training approach. As explained above, the semi-supervised training approach may utilize a GAN to refine the segmentation model. For example, the GAN may receive the predicted masks generated by the segmentation model in a real data branch and may receive the pseudo masks generated by the grading model in a fake data branch. A discriminator associated with the generative adversarial network attempts to distinguish the predicted masks from the pseudo masks).

8. The method of claim 1, wherein performing the image segmentation on the segmentation target according to the feature map through the target image segmentation model to obtain the target segmentation result comprises: 
locating the segmentation target through a target locating model according to the feature map to obtain a localization result of the segmentation target (see Wang, page 5, lines 22-14, the pixel level image level marked medical image to be segmented into trained generated against network against network output by the generating of a medical image to be segmented segmented image); and 
performing the image segmentation on the segmentation target through the target image segmentation model according to the localization result to obtain the target segmentation result (see Wang, page 6, lines 1-5, a feature image containing position information area positioning network using feature extraction to generate images to be level of convolutional layer marked sample of the divided image, and using the global average-pooling layer, the weights (w1, w2, ..., wn) with the characteristic pattern carrying out weighted average to obtain the image of the image to be divided marked region locating feature map of the sample).


Allowable Subject Matter
Claims 3-7, 9-12, and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536. The examiner can normally be reached 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/Primary Examiner, Art Unit 2667